LACOMBE, Circuit Judge.
It will not be necessary to consider any question of the power of the court to direct production of the books and records referred to. In deciding this motion it is understood that plaintiff will produce at the trial all the witnesses, named in notice for examination at Pittsburg, who are in the employ of the Carbon Steel Company, and that .he will also produce all the books and records, still in existence, which have been referred to. It is further understood that these books and records are now here for use on the trial, set for day after to-morrow, after repeated adjournments at defendant’s request. Under these circumstances the court, assuming that it has the power, will not order them to be sent to Pittsburg for the purpose of facilitating the examination of witnesses whose testimony might have been taken months ago.